Citation Nr: 1520861	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  10-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for kidney stones, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, including as whether reconsideration is warranted.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder of the feet and hands, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, including as whether reconsideration is warranted.

3.  Entitlement to service connection for a psychiatric disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a right knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

5.  Entitlement to service connection for a left knee disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  
6.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

7.  Entitlement to service connection for a prostate disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

8.  Entitlement to service connection for erectile dysfunction, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and to include as secondary to a prostate disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 1972 to August 1976, and in the United States Army from May 1986 to September 1986, February 1989 to June 1989, and from January 1991 to June 1991.  He had active service in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1991 to June 1991.  The Veteran also served in the West Virginia Army National Guard, with verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 1984 to 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In May 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  A transcript of that hearing is associated with the claims folder.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) also reveals VA treatment records, VA examinations, service treatment records (STRs), service personnel records (SPRs), and a March 2015 representative brief that have been reviewed by the Board.  

The issue of entitlement to an increased rating greater than 20 percent for arthritis of the lumbar spine has been raised by the record, but has not been properly adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2015 Veteran's statement on VBMS.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to service connection for right knee, left knee, COPD, prostate, and erectile dysfunction disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  Service treatment records relevant to the claims of service connection for kidney stones and for a skin disorder were in existence, available, and were not associated with the claims file at the time of the November 2001 rating decision.

2.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War period.

3.  The Veteran has a current, chronic kidney stones disability that first manifested and began during his service in the Persian Gulf from February 1991 to June 1991.

4.  The Veteran has a current skin disorder to the feet and hands (eczema) that first manifested and began during his service in the Persian Gulf from February 1991 to June 1991.

5.  The probative evidence of record does not demonstrate a current psychiatric disorder.  

6.  The Veteran does not have objective indications of chronic disability manifested by a psychiatric disorder, resulting from an undiagnosed illness or from a medically unexplained multi-symptom illness.  


CONCLUSIONS OF LAW

1.  The issues of entitlement to service connection for kidney stones and for a skin disorder are reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), (c) (2014).

2.  A kidney stones disability was incurred in active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A skin disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A psychiatric disorder was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to reopen

Service connection for kidney stones and a blister disorder to the feet was previously denied by the RO in a final November 2001 rating decision.  At the time of the November 2001 rating decision, STRs from the Persian Gulf War dated from January 1991 to June 1991 were missing and unassociated with the claims folder.  

Subsequently, in 2010, the RO and the Veteran both were finally able to secure certain missing STRs and National Guard records associate them with the claims folder.  These missing STRs dated in March 1991 and May 1991 and May 1995 revealed in-service and ACDUTRA treatment for kidney stones and a skin disorder of the feet and hands.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records that are related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).

In accordance with the above provision, new and material evidence is not needed to reopen the previously denied kidney disorder and skin disorder claims when relevant STRs and/or any other relevant service department records are received after a prior final denial.  Rather, the claims are simply reviewed on a de novo basis.  Besides not having to submit new and material evidence, the benefit of this provision is to assign the earliest possible effective date without the claimant having to demonstrate clear and unmistakable error in a prior final determination, if the claims end up being granted.  In the instant case, as noted above, pertinent active duty STRs and National Guard records for the Veteran dated in March 1991 and May 1991 and May 1995 revealing treatment for kidney stones and a skin disorder to the feet and hands were not secured by the RO until 2010.  These STRs are clearly "relevant" to the issues on appeal.  Thus, the Board will now address the service connection claims on a de novo basis, without the need to address whether there is new and material evidence to reopen the kidney disorder and skin disorder claims.  

II.  VA's Duty to Notify and Assist

For the service connection issue being denied for an acquired psychiatric disorder, review of the claims folder reveals compliance with VA's duties to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in April 2009.  This letter effectively satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate the service connection issues; (2) informing him about the information and evidence the VA would seek to provide; (3) and informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also included a guide pertinent to claims based on Persian Gulf service.  Furthermore, the April 2009 letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The VCAA notice in April 2009 was issued prior to the May 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no substance or timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service STRs, SPRs, National Guard records, VA examinations, and VA treatment records.  The Veteran has not identified any relevant private treatment records.  The Veteran has submitted personal statements, argument from his representative, and duplicate STRs and other records.  The Veteran did not provide any hearing testimony for the issue of an acquired psychiatric disorder.  

No VA medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claim for an acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the Board finds that the requirements of McLendon are not met in this case.  Specifically, there is no competent medical evidence of a current diagnosed disability or lay evidence of persistent or recurrent symptoms of a disability.  All medical treatment records in the claims file are negative for any treatment for a psychiatric disorder.  The Veteran has provided no probative or credible lay description of symptoms for this alleged disorder.  Further, there is neither medical evidence indicating that any current psychiatric disorder is linked to service, nor any credible evidence of continuity of symptomatology of this disorder since service.  See McLendon, 20 Vet. App. at 83.  

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection issue for an acquired psychiatric disorder.  

III.  Service Connection Law

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.   38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In the present case, several of the disorders at issue - namely, kidney stones and a psychosis, are enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies if this disease is noted or shown in the record.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1335-37.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  

In addition, a claimant may establish service connection for chronic diseases listed in § 3.309(a) by showing continuity of symptoms since service.  38 C.F.R. 
§ 3.303(b); Walker, 708 F.3d at 1339 (providing that continuity of symptoms provision is "an alternative route to service connection for specific chronic diseases").  Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336 ("Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.").

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering the competency of lay evidence, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. 
§ 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In addition, service connection is granted for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  See also 77 Fed. Reg. 63,225 - 63,227 (October 16, 2012) (final rule).     

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317(a)(2)(i).  If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014).  

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472.  

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

IV.  Analysis - Kidney Disorder

The Veteran contends that he developed recurring chronic kidney stones, which is the result of various assumed toxic chemical and environmental exposures from his Persian Gulf service from February 1991 to June 1991.  See April 2009 claim; May 2009 NOD; May 2010 DRO testimony at page 5.

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a kidney stone disorder.      

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with nephrolithiasis and recurrent kidney stones.  He takes sodium citrate to treat the disorder.  See VA treatment records and kidney X-rays dated from 1995 to 2014; July 2010 VA examination.  Thus, the evidence clearly reveals a current kidney stone disability for the Veteran.  

STRs document that in a May 1991 separation Report of Medical History, the Veteran credibly reported treatment for kidney stones while in Saudi Arabia.  In National Guard Reports of Medical History in October 1992 and March 1995, the Veteran again credibly reported in-service treatment for kidney stones in February 1991 in the Persian Gulf.  In later National Guard examinations and VA treatment records and VA examinations, the Veteran has consistently and credibly continued to report that his documented kidney stones first manifested during his service in the Persian Gulf in 1991.  The Board also finds the Veteran's lay assertions competent and credible as to his in-service and continuing post-service kidney stone symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  In addition, during a May 1995 period of ACDUTRA, National Guard medical reports note treatment for painful kidney stones.  Thus, in the present case, there was documented treatment for kidney stones during a period of ACDUTRA in May 1995.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

As to chronicity, based on the Veteran's recurring treatment for his kidney stones during his active service, during his service with the National Guard, and in post-service VA treatment records, clearly the disease entity was identified, with sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Since the disease identity is established during his active duty and National Guard service, there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In fact, there is a presumption of service connection for a chronic disease such as calculi of the kidney, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  Here, the Veteran's kidney stones are an enumerated "chronic disease", diagnosed both in-service and post-service.  See 38 U.S.C.A. §§ 1101; 38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1336-37.  The Board emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

In any event, a July 2010 VA examiner assessed that the Veteran's kidney stones began during active service, with no apparent endocrine etiology for the disorder.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).  There is no contrary opinion of record.  Accordingly, the evidence supports service connection for kidney stones.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

V.  Analysis - Skin Disorder of the Feet and Hands

The Veteran contends that he has a recurrent, intermittent skin rash to the feet and hands, which is the result of various assumed toxic chemical and environmental exposures from his Persian Gulf service from February 1991 to June 1991.  He has this rash on an episodic basis, occurring three to four times a year lasting two weeks or so, often leaving painful blisters on the feet.  See April 2009 claim; May 2009 NOD; May 2010 DRO testimony at pages 6-7; April 2009 and May 2009 Veteran statements.

Upon review of the evidence of record, the Board concludes that the Veteran is entitled to service connection for a skin disorder of the feet and hands.       

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has been diagnosed with dyshidrotic eczema of the feet and hands.  See VA dermatology notes dated in March 2009 and June 2010; July 2010 VA examination.  Thus, the evidence clearly reveals a current skin disorder to the feet and hands for the Veteran. 

STRs document that the Veteran was treated in March 1991 in the Persian Gulf for a rash to the left foot and right hand.  He was provided skin medication at that time.  Post-service, VA treatment records dated from 1995 to 1998 record a history of foot blisters beginning during the Veteran's Persian Gulf service.  A June 1997 National Guard Report of Medical History noted a history of skin disease from the Persian Gulf.  An April 2001 VA examination noted a history of foot blisters since the Persian Gulf.  The VA examiner observed well-healing foot blisters and diagnosed tinea pedis, controlled.  VA examiners in May 2009 documented a history of an intermittent rash to the feet, knees, and hands, diagnosed as dyshidrotic eczema.  This rash occurs 3-4 times a year, and started in 1991 in the Persian Gulf.  A July 2010 VA examiner indicated that the Veteran was prescribed Clobetasol for the recurring foot rash.   

The Veteran has been competent and credible in describing occasional flare-ups of a skin rash to the feet and hands, both in-service and post-service.  See 38 C.F.R. 
§ 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  The Board is aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, similar to the present case, concerned a skin disorder that fluctuated in its degree of disability, that is, a skin disorder which had "active and inactive stages" or was subject to remission and recurrence.  The requirement for service connection that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for a skin disorder to the feet and hands.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VI.  Analysis -Psychiatric Disorder

The Veteran contends that he has a disability manifesting in "stress" from his Persian Gulf service.  He has not been specific in describing the particulars of this alleged disability.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder. 

STRs and National Guard records and post-service VA treatment records are negative for any complaint, treatment, or diagnosis of a psychiatric disorder or "stress" disorder.  The Veteran's own lay statements do not disclose any probative evidence of a psychiatric disorder.  The Veteran underwent a May 2014 VA neuropsychological evaluation.  The Veteran did not endorse any cognitive or emotional concerns or difficulties.  He denied any present symptoms of depression, anxiety, or PTSD.  He described his current mood as "always good."  He reported never receiving mental health treatment or a psychiatric diagnosis.  

The facts in the present case require the Board to address the issue of what constitutes a "disability" under VA law.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

In order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110  or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  Hence, the mere fact of a Veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort. 
   
In the present case, as there is no probative evidence of a current acquired psychiatric disorder disability, due to disease or injury, service connection cannot be granted.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Although the Veteran as a lay person is competent to report or discuss any symptoms for a psychiatric disorder, the Veteran has failed to submit any probative lay or medical evidence discussing specific psychiatric symptoms or pathology.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  He has not discussed any persistent or recurrent psychiatric symptoms or any relevant lay discussion of symptoms.  No confirmed disability has been established.  

With regard to the Persian Gulf presumption, neuropsychological signs or symptoms are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, there is no probative evidence of record establishing a chronic disability pattern for an alleged "stress" disability from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  The May 2014 VA neuropsychological evaluation, in particular, found no chronic disability from stress.    

Accordingly, the Board concludes that the preponderance of the evidence is against service connection for a psychiatric disorder, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claims for entitlement to service connection for kidney stones and for a skin disorder are reconsidered.

Subject to the provisions governing the award of monetary benefits, service connection for kidney stones is granted.    

Subject to the provisions governing the award of monetary benefits, service connection for a skin disorder to the feet and hands is granted.    

Service connection for a psychiatric disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.   


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claims for right knee, left knee, COPD, prostate, and erectile dysfunction disorders, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.    

The Veteran should be scheduled for VA examinations and opinions to determine the likely etiology of his current right knee, left knee, COPD, prostate, and erectile dysfunction disorders, on the basis of in-service incurrence due to his service in the Persian Gulf.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Because the Veteran served in the Persian Gulf, the issue is raised as to whether any of his alleged symptoms are due to a chronic disability pattern resulting from an undiagnosed illness or from a diagnosable but medically unexplained multi-symptom illness of unknown etiology.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i), (ii).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA Gulf War (Disability Benefits Questionnaire - DBQ) medical examination for the claimed right and left knee disorders.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 
(A) Regarding the Veteran's right knee and left knee disorders, provide an opinion regarding whether each is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

(B) For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.  

In rendering the above opinions, the examiner must consider and address the following evidence: (1) the diagnosis of bilateral knee degenerative joint disease and bilateral knee patellofemoral syndrome according to VA X-rays dated in January 2008; (2) VA orthopedic surgery notes dated in October 2007 and January 2008; (3) a May 2009 VA examination; and (4) the Veteran's assertion that his right and left knee joint pain developed progressively over time as the result of physical training on active duty, ACDUTRA, and INACDUTRA, from running, jumping, squatting, and marching, and that the knee pain began during his National Guard service sometime in the late 1990s or early 2000s, but at that time he simply endured the pain without treatment.   

2.  Schedule the Veteran for an appropriate VA Gulf War DBQ medical examination for the claimed COPD.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A) Provide an opinion regarding whether the COPD is an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis?  

(B) For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.  

In rendering the above opinions, the examiner must consider and address the following evidence:  (1) STRs dated in February 1973, August 1973, October 1975, and February 1976 revealing symptoms of coughing and nasal congestion, with diagnoses of upper respiratory infections; (2) the Veteran's military occupational specialty of a mechanic; (3) a February 1976 Report of Medical History at separation, in which the Veteran described shortness of breath after strenuous activities and frequent colds; (4) chest X-rays that were normal in February 1976 and August 1978; (5) a January 1984 a National Guard Report of Medical History in which the Veteran reported a history of asthma; (6) a National Guard chest X-ray that was normal in February 1985; (7) a March 1997 VA treatment record, in which the Veteran reported shortness of breath; (8) a March 1997 normal chest X-ray; (9) VA treatment records and PFT testing revealing a diagnosis of COPD/emphysema from 2008 to 2014; and (10) a May 2009 VA examiner conclusion that the Veteran smoked for 20 years before quitting in 1991.  

3.  Schedule the Veteran for an appropriate VA Gulf War DBQ medical examination for the claimed.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  The Veteran must be interviewed.  The examiner must provide a clear explanation for each opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(A) Provide an opinion regarding whether the erectile dysfunction and prostate disorder are undiagnosed illnesses, diagnosable but medically unexplained chronic multisymptom illnesses of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or diseases with a clear and specific etiology and diagnosis?  

(B) For each disorder that the examiner determines is either (i) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (ii) a disease with a clear and specific etiology and diagnosis, the examiner must opine whether it is "at least as likely as not" (i.e., 50 percent or more probable) that each is related to service, including the assumed environmental Persian Gulf hazards.  

(C) For any diagnosed erectile dysfunction, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or more probable) that the Veteran has an erectile dysfunction disorder proximately due to or the result of a prostate disorder.  

(D) For any diagnosed erectile dysfunction, provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent or more probable) erectile dysfunction is chronically aggravated or worsened by a prostate disorder, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of erectile dysfunction by a prostate disorder, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

In rendering the above opinions, the examiner must consider and address the following evidence:  (1) STRs which are negative for a prostate disorder; (2) National Guard laboratory testing dated in October 1992, March 1993, March 1995, and June 1997 that did not reveal any prostate disorder; (3) an April 2001 VA examiner comment that the Veteran's prostate was normal as well his laboratory testing at that time; (4) VA treatment records dated from 2008 to 2010 revealing a hard prostate, as well as fluctuating prostate-specific antigen (PSA) blood testing; (5) an April 2009 VA Persian Gulf examination diagnosis of benign prostatic hyperplasia (BPH); and (6) a July 2010 VA examiner comment that the Veteran was prescribed Viagra for erectile dysfunction.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  Thereafter, the consider all of the evidence of record and readjudicate the service connection issues on appeal for right knee, left knee, COPD, prostate, and erectile dysfunction disorders.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


